Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Norkunas appeals the district court’s order dismissing for lack of standing his claims under Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12181-12189 (2006). We have carefully reviewed the parties’ briefs and the joint appendix and find no legal or factual basis to reverse the district court’s conclusion that Norkunas failed to plead facts sufficient to state an actual or imminent injury or to question in this case the court’s refusal to broaden the bases for Article III standing. Accordingly, we affirm for the reasons stated by the district court. Norkunas v. Park Road Shopping Ctr., Inc., No. 3:10-cv-00210-FDW-DSC (W.D.N.C. Apr. 15, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.